Citation Nr: 1115142	
Decision Date: 04/18/11    Archive Date: 05/04/11

DOCKET NO.  03-02 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back condition.  

2.  Entitlement to an initial evaluation in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active service from December 1965 to September 1969.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a March 2009 rating decision and a January 2010 Decision review Officer (DRO) decision rendered by the Department of Veterans Affairs (VA) Regional Office in Muskogee, Oklahoma (the RO).  

In June 2005, the Veteran testified at a personal hearing, conducted via videoconferencing equipment, which was chaired by a Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the Veteran's VA claims folder.

A March 2011 letter was sent to the Veteran, informing him that the VLJ who presided at his June 2005 hearing was no longer with the Board and that he had the option to testify at a hearing in front of the another VLJ who would decide his case.  38 C.F.R. § 20.707, 20.717 (2010).  The Veteran indicated in his response, also dated in February 2011, that he did not wish to present additional oral testimony in support of his claims.  As such, the Board may proceed with appellate proceedings.  

The Veteran's low back claim was previously remanded by the Board in August 2010 for further evidentiary development.  Specifically, the August 2010 Board Remand directed that the RO schedule the Veteran for a VA examination to obtain an opinion concerning whether his current low back condition was causally related to his service.  The RO was then to readjudicate the Veteran's claim.  The Veteran was afforded a VA examination in September 2010 and the requested opinion was obtained.  The Veteran's claim was readjudicated in an October 2010 supplemental statement of the case (SSOC) and returned to the Board for further appellate proceedings.  Therefore, the Board finds that its remand instructions have been substantially complied with, and thus, the Board may proceed in adjudicating the Veteran's claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) and Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The entitlement to an initial evaluation in excess of 30 percent for service-connected PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.


FINDING OF FACT

The preponderance of the competent medical and other evidence of record reflects that the Veteran's low back condition is not causally related to his service.  


CONCLUSION OF LAW

A low back condition was not incurred in or aggravated by active military service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1110, 5017 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3,307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim decided herein.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veterans Claims Assistance Act of 2000 (the VCAA)

With respect to the Veteran's claim of entitlement to service connection, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

Prior to the adjudication of the Veteran's claim, a letter dated in November 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Veteran was aware that it was ultimately his responsibility to give VA any evidence pertaining to his claim.  The letter informed the Veteran that additional information or evidence was needed to support his service connection claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The November 2007 VCAA letter notified the Veteran of the elements of a service connection claim as well as how VA determines disability ratings and effective dates as per the United States Court of Appeals for Veterans Claims' (the Court's) merged decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Nonetheless, since the Board has concluded that the preponderance of the evidence is against the Veteran's claim of service connection, any questions as to the appropriate disability rating or effective dates to be assigned are rendered moot and no further notice is needed.  See Dingess/Hartman, supra.  

In this case, the Veteran's service, VA and private treatment records have been obtained, to the extent possible.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Additionally, the RO has obtained the Veteran's treatment records regarding his claim for disability benefits from the Social Security Administration (SSA).  There is no indication in the record that any additional evidence, relevant to the issue decided herein, is available and not part of the claims file.  The Board notes that the Veteran was afforded a VA examination in September 2010 connection with his claim decided herein.  See 38 C.F.R. § 3.159(c)(4).  

Concerning the September 2010 VA examination, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The report of September 2010 VA examination reflects that the examiner reviewed the Veteran's complete claims file, to include his service treatment records, past medical history, recorded his current complaints, and conducted an appropriate physical examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  

The Board notes that the Veteran's private attorney has asserted that the September 2010 VA examination is inadequate because the VA examiner failed to "address the Veteran's competent lay statement regarding the fact that he has continued to suffer from symptoms associated with his since his in-service accident."  See the November 2010 statement from the Veteran's private attorney.  As will be further discussed below, the September 2010 VA examiner did, in fact, address these assertions.  The Board therefore concludes that the examinations are adequate for rating purposes.  See 38 C.F.R. § 4.2 (2010).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).

Service connection may also be granted on a presumptive basis for certain chronic disabilities, including arthritis, when such are manifested to a compensable degree within the initial post-service year.  See 38 U.S.C.A. § 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2010).

In order to establish service connection on a direct basis, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The determination as to whether the requirements of direct or secondary service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the disease identity is established, there is no requirement of an evidentiary showing of continuity.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  See 38 C.F.R. § 3.303(b) (2010).

When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  See 38 C.F.R. § 3.303(b) (2010); see also Savage v. Gober, 10 Vet. App. 488, 495-496 (1997).  In Voerth v. West, 13 Vet. App. 117, 120 (1999), the Court stated that in Savage it had clearly held that 38 C.F.R. § 3.303 does not relieve the claimant of his burden of providing a medical nexus.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, supra..  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, supra.



The Low Back Condition Claim

Concerning Hickson element (1), medical evidence of a current disability, it is uncontroverted that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine and bulging discs at L4 and L5.  See e.g., a VA magnetic resonance imaging evaluation (MRI) dated in October 2000 and the September 2010 VA examination report.  Accordingly, Hickson element (1) has been demonstrated.  

Concerning Hickson element (2), medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, the Veteran's service treatment records reflect that he was involved in a motor vehicle accident in August 1969, during his service.  The Veteran was treated for tenderness in the area of his low back, and x-rays were normal.  The Veteran was diagnosed with a mild low back strain.  As such, Hickson element (2) has been demonstrated.  

The Board notes in passing that there is no evidence that the Veteran was diagnosed with arthritis of his low back within his first post-service year.  This was specifically noted by the September 2010 VA examiner.  As to any lay assertions by the Veteran or his private attorney that the Veteran suffered from arthritis during his initial post-service year, the Board notes that, while the Veteran is competent to report symptomatology which he experiences (i.e., pain, tenderness, stiffness, etc...) neither he nor his private attorney have the requisite medical training or expertise to provide a diagnosis of arthritis.  See Rucker, Layno and Cartwright, all supra; see also Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992), and Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  As such, the aforementioned provisions of 38 C.F.R. §§ 3.307 and 3.309 are not for application.  

With respect to crucial Hickson element (3), medical evidence of a nexus between in-service injury and the current disability, the only nexus opinion of record is unfavorable to the Veteran's claim.  The September 2010 VA examiner opined that the Veteran's diagnosed low back condition was neither caused by or a result of his service.  The September 2010 VA examiner noted the Veteran's reports of back pain and treatment since the 1980's, although there was no medical evidence of such.  Even so, the VA examiner noted that there were no complaints of low back pain until at least 10 years after the Veteran's service.  See the September 2010 VA examination report.  

The Veteran has not submitted a medical opinion to contradict the conclusion of the September 2010 VA examiner.  As was explained in the VCAA section above, the Veteran has been accorded ample opportunity to present competent medical evidence in support of his claim.  He has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 2002) [it is the claimant's responsibility to support a claim for VA benefits].  The Court has held that "[t]he duty to assist is not always a one-way street.  If a Veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).

Concerning the Veteran's assertion low back condition is related to his service, as a lay person, he is not competent to offer opinions on medical causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Moray v. Brown, 5 Vet. App. 211 (1993); see also, Bostain, Espiritu and Routen, all supra. 

The Board notes that the Veteran has submitted an Internet article pertaining to degenerative disc disease.  See an Internet article printed from WebMD.com dated in November 2010.  Medical articles or treatises can provide important support when combined with an opinion of a medical professional if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  See Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  However, the medical article submitted by the Veteran was not accompanied by the opinion of any medical expert linking the Veteran's back condition to his in-service injury.  Thus, the medical article is insufficient to establish the required medical nexus opinion for causation.

To the extent the Veteran and his private attorney argue that he has experienced symptomatology associated with his low back condition continually since his discharge from service in 1969, the Board recognizes that the Veteran is competent to testify as to his observable symptoms.  See Barr, Cartwright and Layno, all supra.  However, supporting medical evidence of continuity of symptomatology is required in this case.  See Voerth, supra [there must be medical evidence on file demonstrating a relationship between the veteran's current disability and the claimed continuous symptomatology, unless such a relationship is one as to which a lay person's observation is competent].  Such evidence is lacking.

Concerning the Veteran's low back condition, there is no competent medical evidence that the Veteran suffered from low back pain until the early 1990's; a period of over 20 years.  While the Board notes that the Veteran reported to the September 2010 VA examiner that he continued to have intermittent pain in his back since his service, this assertion is contradicted by a previous statement by the Veteran.  The Board notes the assertion from the Veteran's private attorney that the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  However, in this case, the Board finds the Veteran's reports of continued symptomatology to lack credibility because his previous statements to medical professionals contradict his contemporary assertions.  It appears that the Veteran filed a disability claim for his low back in connection a work injury.  A November 1995 medical examination report from M.H., M.D. reflects that the Veteran reported that he first hurt his back while doing exercises for his wrist in April 1994.  The Veteran reported to M.H., M.D. that he "had not had back complaints" prior to his April 1994 injury.  See a November 1995 medical examination report at pages 6 and 8 from M.H., M.D.  

While the Veteran may be competent to report symptomatology which he experiences, the Board must also determine whether his statements are credible.  See Gabrielson, supra.  Since the Veteran has offered conflicting statements concerning whether he experienced continuous back pain since service, his more recent statements pertaining to this fact are not credible, and the Board affords them no probative weight.  To this extent, as noted above, the contemporaneous medical evidence fails to show treatment for low back problems for many years following his service discharge.  Accordingly, the Board finds that the observations and opinions from the September 2010 VA examiner are more probative because the September 2010 VA examiner reviewed the Veteran's complete VA claims file and conducted a physical examination.  

In short, any contentions by the Veteran that he experienced symptomatology associated with low back condition continually are not credible in light of the lack of objective evidence of any such symptomatology for decades after service and the Veteran's contradictory statements.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous evidence has greater probative value than history as reported by the veteran].  Accordingly, service connection cannot be established by continuity of symptomatology as to this condition.

Accordingly, Hickson element (3), medical nexus, has not been satisfied, and the Veteran's claim fails on this basis.

In summary, for the reasons and bases expressed above, the Board concludes that the preponderance of the evidence is against the Veteran's claim.  The benefits sought on appeal are accordingly denied.  


ORDER

Entitlement to service connection for a low back condition is denied.  


REMAND

Unfortunately, the Veteran's PTSD must be remanded for further development.  Although the Board regrets the additional delay, it is necessary to ensure due process is followed and that there is a complete record upon which to decide the Veteran's claim so that she is afforded every possible consideration.

The Veteran was last afforded a VA psychiatric examination in September 2009.  Subsequently, the Veteran and his private attorney have asserted that this disability has increased in severity.  See e.g., a statement from the Veteran's private attorney dated in January 2011.  Specifically, VA outpatient treatment records reflect that the Veteran has experienced recent difficulty regarding relationships with his daughter and sister since the September 2009 VA examination.  See VA outpatient treatment records from the VA facilities in Loma Linda, California, and Oklahoma City, Oklahoma, dated from January 2010 to November 2010.  

Initially, in this regard, the Board acknowledges that the Veteran is competent to report symptoms because such actions come to him through his senses and, as such, require only personal knowledge rather than medical expertise.  See Layno, supra.  As a lay person, however, he is not competent to offer opinions on medical diagnosis or causation, and the Board may not accept unsupported lay speculation with regard to medical issues.  See Espiritu, supra; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992), Moray v. Brown, 5 Vet. App. 211 (1993).

Of further significance to the Board is the fact that the VA's General Counsel has indicated that, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400, 402-403 (1997); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  In light of the Veteran's contentions of increased right wrist and thumb symptomatology since the most recent examination in July 2007, the Board finds that additional VA examination is necessary to determine the current nature and extent of these service-connected disabilities.

Moreover, the VA outpatient treatment records from Loma Linda, California, and Oklahoma City, Oklahoma, dated from January 2010 to November 2010 reflect that the Veteran has been diagnosed with Depression, not otherwise specified (NOS).  The Court held that the Board is precluded from differentiating between the symptomatology attributable to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so.  See Mittleider v. West, 11 Vet. App.181, 182 (1998) (per curium), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996).  In this case, there is no medical evidence of record which attempts to differentiate between symptomatology attributable to the Veteran's service-connected PTSD and his nonservice-connected Depression, NOS.  Upon remand, the VA examiner will be requested to make such a distinction, if possible, in order to properly evaluate the severity of the Veteran's service-connected PTSD.  

Accordingly, the case is REMANDED to the RO for the following actions:

1.  Obtain and associate with the claims file all identified outstanding records of VA treatment pertaining to the Veteran's service-connected PTSD from the VA facility in Loma Linda, California, dated after December 2010 and the VA facility in Oklahoma City, Oklahoma dated after November 2010.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file.  

2.  Schedule the Veteran for a VA examination in order to assess the current nature and severity of his service-connected PTSD.  The claims file must be made available for review, and the examination report should reflect that such review occurred.  All appropriate tests should be performed and the results, documented.

The examiner should identify all and describe in detail the severity of any current manifestations of the service-connected PTSD.  If possible, symptoms that are solely attributable to any nonservice-connected disability such as depression, NOS, should be identified.  The examiner should assign separate Global Assessment of Functioning (GAF) score for each psychiatric disability.  If such a distinction is not possible, the VA examiner should state so and explain the reason(s) for such.  The examiner should provide an explanation of the significance of any assigned GAF score.

The examiner should also provide an opinion concerning the current degree of social and industrial impairment resulting from the service-connected PTSD, to include whether it renders the Veteran unemployable.

In addition, the examiner should provide an opinion with respect to each additional acquired psychiatric disorder found to be present, if any, whether it represents a progression of the previously diagnosed PTSD or a separate disorder.  If it is determined to represent a separate disorder, the examiner should provide an opinion as to whether there is a 50 percent or better probability that the disorder is etiologically related to service or was caused or worsened by service-connected disability.

The rationale for all opinions expressed should also be provided. 

3.  The RO should then readjudicate the claim in light of all of the evidence of record on the merits.  If the claim remains denied, the Veteran and his private attorney should be provided with a supplemental SSOC as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is advised that failure to appear for VA examinations could result in the denial of her claims. 38 C.F.R. § 3.655 (2010).  See Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  The Board intimates no opinion as to the ultimate outcome of this case.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


